Citation Nr: 1138032	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bronchial asthma, to include as due to exposure to herbicides.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

4.  Entitlement to service connection for major depression.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for essential hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970, to include service in Vietnam.  He also served on active duty from June 1976 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied service connection for a skin rash, bronchial asthma, COPD, major depression, bilateral hearing loss, and essential hypertension.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In October 2009, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for a Board hearing at the RO, as requested in his July 2009 substantive appeal.

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

On his July 2009 VA Form 9, the Veteran specifically limited his appeal to his claim for service connection for bilateral hearing loss.  However, inasmuch as his claims for service connection for a skin rash, bronchial asthma, COPD, major depression, and essential hypertension were all certified to the Board in September 2009, and remanded by the Board in October 2009, and because the Veteran indicated during the January 2011 Board hearing that he would like to pursue those issues, the Board will accept jurisdiction of those issues as well.  See Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).  See also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (oral statements reduced to writing in a hearing transcript satisfy the requirement that a communication be "in writing").

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The evidence reflects that the Veteran was attached to a construction battalion during his first period of service.  In December 1968, he presented for treatment of left ear soreness four days after firing an M-60 machine gun on the range.  Subsequent examinations revealed edema and serous exudates from the left ear canal that were attributed to external otitis.  There was also a large amount of impaction in the right ear.

In April 1969, it was noted that the Veteran appeared to have a chronic scarred drum with small perforation in the right ear.  A right ear hearing impairment was noted at the time of his reenlistment examination in May 1976, apparently worse on subsequent in-service testing in September 1976, and an April 2008 VA clinical record indicates that the Veteran has a current bilateral hearing disability, as defined by VA regulation.  38 C.F.R. § 3.385 (2010).

The evidence also reflects that the Veteran was treated for a skin rash (apparently tinea) in the vicinity of his groin during service in September and November 1976, that he requested (but apparently did not receive) in-service psychiatric care for his nerves in May 1977, and that he carries a current diagnosis of major depressive disorder.  In statements and testimony, the Veteran has essentially asserted that he has had recurrent problems with a skin rash in the vicinity of his groin and legs, and with psychiatric symptoms, ever since service.

Given the evidence of in-service infection of the left ear, chronic scarring of the drum in the right ear, with a small perforation, a skin rash of the groin, and complaints of psychiatric symptoms, the evidence of a current psychiatric and bilateral hearing disability, the Veteran's statements with respect to the recurrent nature of his skin rash and psychiatric symptoms over the years since service, and the absence of an express medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claims for service connection for bilateral hearing loss, a skin rash, and psychiatric disability (diagnosed as major depression).  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA ear, nose, throat, skin, and psychiatric examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examinations, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the Board and the examiners is complete, the RO should obtain and associate with the claims file all pertinent medical records.

Records of the Veteran's treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, and at the VA Outpatient Clinic (OPC) in Mayaguez, were last obtained on October 30, 2008.  The record suggests that more recent records from those facilities may exist; in particular, the claims file contains a November 2010 RO request for a VA audiological examination, with no corresponding examination report, and the Veteran testified at the January 2011 Board hearing that he had an upcoming hearing evaluation scheduled for February 7, 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since October 30, 2008, including any report(s) that was(were) generated as a result of the RO's November 2010 request for a VA audiological examination and the report of any hearing evaluation that may have been conducted on February 7, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  Although the claims file contains some of the Veteran's service personnel records (records he submitted with his March 2008 application for compensation), it appears that those records may not be complete.  Specifically, none of the records currently in the claims file reflect that the Veteran was brought up on a Captain's Mast (later dismissed) for falling asleep on watch, as the Veteran reported in his substantive appeal.  Thus, the Board finds that the RO should obtain and associate with the claims file a complete copy of the Veteran's service personnel records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO should also ask the Veteran to indicate whether he personally engaged in combat during service in Vietnam.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including a copy of the private hearing test he reportedly underwent in 1971 and a complete copy of all clinical and other relevant records in the possession of Policlinica Bella Vista, in San Sebastian, where he was reportedly treated for pulmonary disease and hypertension.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC and Mayaguez VA OPC any outstanding, pertinent records of evaluation and/or treatment of Veteran, to particularly include any relevant records dated after October 30, 2008, including any report(s) that was(were) generated as a result of the RO's November 2010 request for a VA audiological examination and the report of any hearing evaluation that may have been conducted on February 7, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request from all appropriate source(s) a complete copy of the Veteran's service personnel records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including a copy of the private hearing test he reportedly underwent in 1971 and a complete copy of all clinical and other relevant records in the possession of Policlinica Bella Vista, in San Sebastian, where he was reportedly treated for pulmonary disease and hypertension.

The RO should also ask the Veteran to indicate whether he personally engaged in combat during service in Vietnam.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA skin and psychiatric examinations, by appropriate physicians, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physicians designated to examine the Veteran, and the report of examinations should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting physicians prior to the completion of his or her report), and all clinical findings should be reported in detail.

Skin:  The physician should clearly identify all current disability(ies) of the skin, with particular attention to the areas of the groin and legs.  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to include as a result of exposure to herbicides in Vietnam.

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, including records showing that the Veteran was treated for a skin rash (apparently tinea) in the vicinity of his groin during service in September and November 1976.  The physician should also accept as true the Veteran's allegation that he was exposed to herbicides in Vietnam.

Psychiatric:  The psychiatrist should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the psychiatrist should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In rendering the requested opinion, the psychiatrist should specifically consider the in- and post-service treatment records, including records showing that he requested (but apparently did not receive) in-service psychiatric care for his "nerves" in May 1977.

Both examiners should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  Unless the expanded record reflects that an examination by a physician containing all of the necessary information has already been accomplished, the RO should also arrange for the Veteran to undergo an ear, nose, and throat examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies-to include audiometric testing and Maryland CNC speech discrimination testing-should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, with respect to each ear, the examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes.  Then, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) (1) that a left ear hearing disability had its onset in or is otherwise medically related to the Veteran's first period of service, to include as a result of in-service noise exposure, (2) that a right ear hearing disability had its onset in or is otherwise medically related to the Veteran's first period of service, to include as a result of in-service noise exposure, (3) that a left ear hearing disability had its onset in or is otherwise medically related to the Veteran's second period of service, to include as a result of in-service noise exposure, and (4) that a right ear hearing impairment, noted at the time of the Veteran's reenlistment examination in May 1976, underwent a chronic or permanent increase in severity during that period of service, beyond the natural progress of the condition.

In rendering the requested opinions, the physician should specifically consider the in- and post-service treatment records, including evidence reflecting that the Veteran was attached to a construction battalion during his first period of service; that he was treated for edematous and serous external otitis of the left ear during service in late 1968 and early 1969; that a large amount of impaction in the right ear was noted in December 1968; that an apparent chronic scarred drum with small perforation in the right ear was noted in April 1969; and that a right ear hearing impairment was noted at the time of his reenlistment examination in May 1976, and was apparently worse on subsequent in-service testing in September 1976.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO's last adjudication of these claims) and legal authority.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

